 1                                                                  JS-6

 2
 3
 4
 5
 6
 7
 8                    UNITED STATES DISTRICT COURT
 9                  CENTRAL DISTRICT OF CALIFORNIA
10                             WESTERN DIVISION
11   JESSE BOGGS,                        ) No. CV 19-09087-JFW (JDE)
                                         )
12                   Petitioner,         )
                                         ) JUDGMENT
13                   v.                  )
                                         )
     WARDEN,                             )
14                                       )
                                         )
15                   Respondents.        )
                                         )
16
17
18        Pursuant to the Order Summarily Dismissing Action,

19        IT IS ADJUDGED that that the action is dismissed without prejudice.

20
21
22   Dated: December 5, 2019

23                                          ______________________________
                                            JOHN F. WALTER
24                                          United States District Judge
25
26
27
28
